QUARLES, J.
This action was commenced by the First National Bank of Pocatello, a corporation, plaintiff, against C. Bunting & Co., bankers, a corporation, defendant, to recover a debt due from the defendant to the plaintiff. The defendant corporation being insolvent, C. E. Thum was appointed the court’s receiver, to take charge of the assets of said defendant corporation, which, after qualifying, he proceeded to do. The state of Idaho intervened, alleging that said receiver took charge of, and was in possession, as receiver, of, certain moneys owned by the state, and withheld and refused to pay same to the state, and demanded an order directing said receiver to pay over to the state treasurer the said moneys of the state before distribution among the creditors of the said insolvent. The district court decided the contention againsit the state, and the state appealed to this court. Upon said-appeal we held that public money deposited by a public officer in a bank becomes a trust fund, and not part of the estate of the bank, and in case of the insolvency of the bank its receiver must treat such' fund as the property of the true owner, and that creditors of such bank were not to share pro rata in public money deposited in such bank. (See State v. Thum, 6 Idaho, 323, 55 Pac. 858.) After the said decision, the respondents here, Bingham county, Custer county, and Fremont county, each intervened in this action, claiming, each for itself,, that public money belonging to it was deposited with the defendant corporation, and thence came into the hands of said receiver. Upon a hearing of said petitions in intervention, the court rendered and made its several jugments, ordering and directing said receiver to pay each of said respondent counties the public moneys belonging to each which were deposited with said bank as follows, to wit: To Custer county, the sum of $12,241.02; to Bingham county, the sum of $35,647.86; to Fremont county, the sum of $3,627.67; and to Bingham county, on relation of E. P. Coltman, sheriff, etc., the sum of $1,326.26. Each of said judgments directed said receiver to pay said amounts, respectively, to said counties forthwith; but, instead of doing so, said receiver, without regard to said judgment, and without regard to the decision of this court in State v. Thum, cited *32supra, has appealed to this court from each of said judgments. The position of each of the respondent counties is the same as was that of the state, and the decision in that case is conclusive of the merits of these four appeals, which have been argued, submitted, and considered together; and on the authority of the decision in State v. Thum, 6 Idaho, 323, 55 Pac. 858, which is hereby affirmed, each of said judgments must be affirmed.
We feel it unnecessary to add anything to what was said in State v. Thum, so far as the main contention before us is concerned. But it is contended by the receiver that, inasmuch as the treasurer of Bingham county received a dividend or pro rata payment, the same as an ordinary creditor, from the receiver, it is estopped to claim that the public money which it had in said bank is a trust fund. To this we say that such act of the treasurer does not estop the county from claiming "such money as a trust fund. By receiving such pro rata payment, the treasurer does not affect the rights of the county to any greater extent than he does by assuming to make a general deposit for the purpose of transferring the title of the fund from his principal without its consent, and in violation of law. By neither of said acts can a county official create the relation of debtor and creditor between the public and the bank. Hence, the public money of Bingham county deposited in said bank was a trust fund, and so remained after the receivership.
We now come to a question which is not discussed in the briefs, but apparent upon the record, and which we feel it our duty to notice; and that is the fact that these four appeals are prosecuted by the receiver without an order of court permitting him to do so. It should be borne in mind that this is not an action against the receiver, but that in this action the receiver was appointed. Then the receiver has no personal interest in the judgment from which he appeals. It is of no personal interest to the receiver whether he pays the money mentioned in the several judgments to the respondent counties, or whether he pays them to the general creditors. It was his duty to obey the orders of the court appointing him, of which he is only an agent. He had no right to appeal from said orders. The law *33apon this point is tersely stated by Mr. High on Receivers, in section 264, where, inter alia, it is said: “But, since he is the mere servant or agent of the court, he will not be allowed of his own volition to appeal from an order made in the progress of the cause in which he is appointed. When, therefore, without authority of the court he prosecutes such an appeal, it may be dismissed on motion.” The appellate court should dismiss such an appeal of its own motion. In view of the decision in State v. Thum, cited supra, the action of the receiver and of his attorney in bringing these appeals here savors somewhat of contempt. Every question raised here is disposed of in State v. Thum, and there settled. Hence, it is apparent that these appeals are not prosecuted in good faith, but for the purpose of delay. Under the circumstances of this ease, the burden of taking these appeals, including all costs and attorney’s fees, must not be borne by or imposed upon the insolvent estate, but the receiver must pay all costs of this appeal personally, and the attorney for the receiver upon these appeals must look to the receiver personally for such fees, if any, as he may be entitled to, and no part of the same must be allowed against the estate in the hands of said receiver. Each of the judgments appealed from is affirmed, with costs to respondents, and it is ordered that remittitur herein be forthwith issued by the clerk of this court, directed in the usual form.
Huston, C. J., and Sullivan, J., concur.